RESOLUCIÓN
A la moción de reconsideración, “no ha lugar”.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera García emitió un Voto particular de conformidad, al cual se unió el Juez Asociado Señor Martínez Torres. El Juez Asociado Señor Estrella Martínez emitió un Voto particular disidente, al cual se unió la Jueza Presidenta Señora Fiol Matta. La Juez Asociada Señora Rodríguez Rodríguez proveería “ha lugar” e hizo constar las siguientes expresiones, a las cua-les se unió la Jueza Asociada Oronoz Rodríguez:
Por entender que el Manual para la clasificación de confi-nados establece un proceso orientado a la rehabilitación del convicto, declararía “ha lugar” el recurso de reconsideración presentado. Indudablemente, este proceso de clasificación as-pira a ubicar al confinado en el nivel de custodia menos res-trictivo posible en atención al comportamiento de éste durante el término de su reclusión. Criterios subjetivos exógenos, tal y como las particularidades que resultaron en su sentencia, no deben incidir en lo que supone ser una evaluación objetiva de su comportamiento dentro de la institución penal. En el pa-sado, al afirmar que la conducta nociva remota de un confi-*30nado debe ceder ante un comportamiento reciente satisfacto-rio, hemos afianzado nuestro compromiso con el mandato constitucional de propender “el tratamiento adecuado de los delincuentes para hacer posible su rehabilitación moral y social”. Art. VI, Sec. 19, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 440. Véase, además, López Borges v. Adm. Corrección, 185 DPR 603 (2012).
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo

Voto de conformidad emitido por el Juez Asociado Señor Rivera García, al que se unió el Juez Asociado Señor Martínez Torres.
En nuestra función revisora, debemos ser muy cautelo-sos al revisar las determinaciones que toma el Departa-mento de Corrección y Rehabilitación de Puerto Rico (De-partamento de Corrección) con relación al nivel de custodia de los confinados. Por un lado, no podemos pretender ne-garle la flexibilidad que necesita ese departamento de la Rama Ejecutiva para administrar el complejo sistema car-celario de la Isla y, en particular, el nivel de custodia que se asigna a cada reo. Por otro lado, tenemos el deber de cer-ciorarnos de que se cumpla el mandato constitucional de rehabilitación que establece el Art. VI, Sec. 19 de la Cons-titución de Puerto Rico, LPRA, Tomo 1.
En esa encomienda debemos tener presente que las de-terminaciones del Departamento de Corrección están re-vestidas de una presunción de corrección y que no debemos sustituir nuestro criterio por el de la agencia. González Segarra et al. v. CFSE, 188 DPR 252 (2013). Cimentándonos en esa norma de deferencia y en los fundamentos que de-tallo a continuación, estoy conforme con la Resolución del Tribunal que antecede y declara “sin lugar” la moción de reconsideración presentada por la parte peticionaria.
*31El peticionario, Sr. Moisés Ibarra González, cumple una sentencia de reclusión en una institución penal del Depar-tamento de Corrección desde 2003 por los delitos de Asesi-nato en segundo grado e infracciones a la Ley de Armas de Puerto Rico. Al recurrente se le declaró delincuente habitual y se le separó permanentemente de la sociedad, con-forme lo permitía el derogado Código Penal de 1974 (33 LPRA ant. see. 3001 et seq.).
Surge del expediente ante nuestra consideración que, en un caso anterior ante el Tribunal de Apelaciones (KLRA201300969), el peticionario solicitó la revisión de una Resolución emitida por el Departamento de Corrección el 17 de julio de 2013, donde se ratificó su nivel de custodia en máxima. En ese momento, el tribunal apelativo inter-medio dictó una Sentencia el 28 de febrero de 2014, en la que revocó la resolución recurrida y ordenó al Departa-mento de Corrección que realizara una nueva evaluación de custodia que no estuviera limitada a la reincidencia habitual y que considerara el resultado negativo de la prueba de detección de sustancias controladas.
Luego de diversos trámites, el 23 de julio de 2014, el Comité de Clasificación y Tratamiento adscrito al Departa-mento de Corrección realizó una evaluación de custodia al recurrente, en cumplimiento con lo ordenado en la senten-cia en el caso KLRA201300969. La mencionada evaluación dio paso a una Resolución Administrativa, donde se ratificó el nivel de custodia máxima. Como parte de sus conclusio-nes, el Comité manifestó:
El miembro de la población [correccional] fue sentenciado por el Honorable Tribunal a Separación Permanente de la Sociedad. [...] Por la naturaleza de los delitos cometidos de carácter extremo y violento (Asesinato en Segundo Grado y Ley de Armas). Ha cumplido 11 años, 9 meses y 16 días lo que consideramos no es tiempo razonable en relación a la senten-cia impuesta. Restan 18 años para ser elegible a la Junta de *32Libertad Bajo Palabra. En el periodo evaluado ha rehusado asistir a entrevistas con su Técnico Sociopenal demostrando no tener interés ni compromiso con su proceso de rehabilitación. Por lo que es necesario mantenerlo en custodia para seguir observando sus ajustes con máximas restricciones físicas y así garantizar la seguridad institucional y pública.
El Comité de Clasificación y Tratamiento en consideración de la necesidad de observar ajustes institucionales del confi-nado por un período más prolongado, acordó lo siguiente: Se ratifica custodia máxima. (Enfasis suplido). Anejo XI de la Pe-tición de certiorari, pág. 76.
No conforme con la determinación del Comité, el peticio-nario apeló ante la Oficina de Clasificación de Confinados del Nivel Central y alegó que el Departamento de Correc-ción no cumplió con lo dispuesto en la sentencia en el caso KLRA201300969, pues no se le reclasificó a custodia mediana; no se consideró el resultado negativo a sustan-cias controladas, y no se le devolvió el trabajo, a pesar de haber “plaza disponible”. Además, adujo que dicho Comité lo penalizaba al justificar la custodia máxima porque él no tenía compromiso con su rehabilitación por no acudir a las entrevistas de rutina con la técnico sociopenal. En ese sen-tido, aseveró que ningún reglamento de Corrección impone tal requisito, por lo que era ilegal que se le impusiera esa “carga adicional”.
Luego, el 15 de septiembre de 2014, y notificada el 10 de octubre del mismo año, la Supervisora de la Oficina de Cla-sificación de Confinados de Nivel Central denegó la apelación.
Inconforme, el 7 de noviembre de 2014, el peticionario presentó un recurso de revisión judicial ante el Tribunal de Apelaciones mediante el cual impugnó su evaluación de custodia máxima. En esencia, alegó que la decisión fue ar-bitraria, caprichosa y contraria al principio constitucional de rehabilitación del confinado, pues se basó exclusiva-mente en la extensión de la sentencia y la gravedad de los delitos. El Tribunal de Apelaciones emitió una Sentencia el *332 marzo de 2015 mediante la cual confirmó la decisión administrativa.
El 1 de mayo de 2015, el peticionario presentó la peti-ción de certiorari de epígrafe. En ella, repitió en sustancia los mismos argumentos que esbozó ante el tribunal apela-tivo intermedio. El 8 de julio de 2015, la Sala Segunda de Despacho compuesta por la Juez Asociada Señora Rodrí-guez Rodríguez y los Jueces Asociados Señores Kolthoff Caraballo y Estrella Martínez notificó una Resolución en la que declaró “no ha lugar” la Petición de Certiorari presen-tada por el peticionario, aunque la primera hubiese expedido. El 10 de julio de 2015, el peticionario solicitó reconsideración. Hoy, el Pleno del Tribunal mediante Reso-lución declara “sin lugar” la moción de reconsideración.
Al analizar si expedimos el recurso, este servidor tomó en consideración la norma reiterada de “ ‘que las decisio-nes de los foros administrativos están revestidas de una presunción de regularidad y corrección. Las conclusiones de estas agencias merecen gran deferencia por parte de los tribunales, por lo que debemos ser cuidadosos al intervenir con las determinaciones administrativas’ González Segarra et al. v. CFSE, supra, pág. 276, citando a Empresas Loyola v. Com. Ciudadanos, 186 DPR 1033, 1041 (2012), y a Acarón et al. v. D.R.N.A., 186 DPR 564 (2012). Véase, también, See. 4.5 de la Ley Núm. 170 de 12 de agosto de 1988, según enmendada, conocida como la Ley de Procedi-miento Administrativo Uniforme (LPAU), 3 LPRA see. 2175.
Como hemos expresado en infinidad de ocasiones, la de-ferencia antes aludida tiene su fundamento en la experien-cia y en el conocimiento especializado que poseen las agen-cias acerca de los asuntos que se les encomiendan. González Segarra et al. v. CFSE, supra; Hernández, Álva-*34rez v. Centro Unido, 168 DPR 592, 614 (2006). Al momento de revisar una decisión administrativa, el criterio rector que debe guiar a los tribunales es la razonabilidad en la actuación de la agencia. Id. De esa forma, los tribunales analizamos las determinaciones de hechos de los organis-mos administrativos amparados en esa deferencia y razonabilidad. González Segarra et al. v. CFSE, supra.
Cónsono con lo anterior, es norma reiterada que no de-bemos intervenir o alterar las determinaciones de hechos de un organismo administrativo si surge del expediente administrativo considerado en su totalidad que existe evi-dencia sustancial que sostiene dichas determinaciones. González Segarra et al. v. CFSE, supra.
La revisión judicial de las decisiones administrativas se debe limitar a determinar si la agencia actuó arbitraria o ilegalmente, o en forma tan irrazonable que su actuación constituye un abuso de discreción. Rebollo v. Yiyi Motors, 161 DPR 69 (2004); Fuertes y otros v. A.R.Pe., 134 DPR 947, 953 (1993).
Así, pues, la deferencia cederá únicamente: (1) cuando no está basada en evidencia sustancial; (2) cuando el orga-nismo administrativo ha errado en la aplicación de la ley, y (3) cuando ha mediado una actuación irrazonable o ilegal. González Segarra et al. v. CFSE, supra; Otero v. Toyota, 163 DPR 716, 729 (2005).
En este caso, surge del Informe que emitió el Comité de Clasificación y Tratamiento que el peticionario se negó a asistir a las entrevistas con su técnico sociopenal, demos-trando así no tener interés ni compromiso con su proceso de rehabilitación. Sin lugar a dudas, un confinado que se niega a asistir a las entrevistas con su técnico se autoli-mita y coloca trabas en su proceso de rehabilitación. Como norma general, durante ese proceso de entrevistas el oficial encargado puede hacer diversas preguntas al confinado que pueden guiar al Comité de Clasificación y Tratamiento al momento de auscultar qué nivel de custodia debe de *35tener un confinado. Por esa razón, la Parte IV, Núm. 9 del Manual para Crear y Definir Funciones del Comité de Cla-sificación y Tratamiento en las Instituciones Correcciona-les, Reglamento Núm. 7334 de 10 de abril de 2007 (Regla-mento 7334), pág. 5, establece que las responsabilidades del técnico de servicio sociopenal son:
a. Orientar y ofrecer servicios a los confinados dependiendo de las necesidades que éstos presenten.
b. Proveer al Comité de Clasificación y Tratamiento un resu-men del delito actual del confinado, su situación social, histo-rial delictivo y fecha de excarcelación.
c. Proveer al Comité la puntuación obtenida en el formulario de Clasificación de Custodia.
d. Recomendar al Comité un plan institucional para cada con-finado sentenciado. (Énfasis suplido).
Si el confinado rehúsa reunirse con el técnico sociopenal, es imposible que este último tenga todas las herramientas de juicio para recomendar al Comité un plan institucional, según lo exige la disposición reglamentaria antes citada. Me parece que este fundamento, que fue utilizado por el Comité de Clasificación y Tratamiento en la Resolución Administra-tiva, es suficiente para denegar el cambio de custodia. Al momento de dilucidar si un recluso es merecedor de un nivel de custodia menos restrictivo, es vital que la agencia cuente con todos los elementos de juicio, no solo con aquellos que surgen del formulario de clasificación de custodia.
Según el fundamento antes mencionado, me parece que es innecesario entrar a discutir la sabiduría o corrección de las modificaciones discrecionales que contiene el Regla-mento 7334 o cómo fueron aplicadas a este caso, ya que ello constituye obiter dictum. Ortiz Chévere et al. v. Srio. Hacienda, 186 DPR 951 (2012); Ortiz v. Panel F.E.I., 155 DPR 219 (2001).
De acuerdo con las consideraciones expresadas, estoy conforme con la Resolución que emite la mayoría de este Tribunal en la que declara “sin lugar” la moción de recon-*36sideración presentada por la parte peticionaria. No se de-mostró que el ente administrativo abusara de su discre-ción, por lo que procede sostener su dictamen.